DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there appears to be a minor error of switching the step number labels in Figure 3. It appears that S104 in the disclosure is equivalent to S103 in Fig. 3 and S106 in the disclosure is equivalent to S104 in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 20080294037) in view of Tsubuku (US 20160331399) and Baba et al. (US 8038621).
Regarding Claim 1, Richter teaches a vascular occlusion treatment system, Abstract (“An apparatus […] for guided penetration of a chronic total occlusion in a blood vessel”), comprising: 
a) an ultrasound imaging system, [0020] (“Preferably, the detection system is an ultrasound-based imaging system”), having an imaging control circuit, [0024] (“a controller 60”), communicatively coupled to each of an ultrasound imaging probe, [0024] (“one or more receivers 70”), and a display screen, [0024] (“an image screen 65”), the ultrasound imaging system configured to generate an ultrasound image for display on the display screen from ultrasound imaging data collected from an ultrasound imaging space, [0025] (“the controller 60 […] processes signals that may be captured by the receivers 70 into a real-time 3-dimensional image on the image screen 65.”); and 
b) an ultrasonic vibration system, as shown in Fig. 1, re-produced and annotated by examiner below, having an ultrasonic generator, [0025] (“power source 50”), operatively coupled to an ultrasonic catheter, [0029] (“The electrical conducting wires 51, 52 extend the entire length of the catheter 20 past its proximal end 81. In FIG. 1, said electrical conducting wires 51 (not shown) are connected to the power source 50.”), the ultrasonic catheter having a corewire, [0024] (“a guide wire 30”), with a distal tip, [0024] (“a therapeutic tip 31 at its distal end 92”), the ultrasonic generator having a generator control circuit configured to alternatingly switch between an ultrasonic work frequency and a tracking 

    PNG
    media_image1.png
    568
    500
    media_image1.png
    Greyscale

Fig. 9 of Richter
However, Richter does not explicitly teach the generator control circuit configured to execute program instructions to send a notification to the imaging control circuit when the generator control circuit has switched from the ultrasonic work frequency to the tracking frequency; and the imaging control circuit configured to respond to the notification by executing program instructions to: initiate a search in the ultrasound imaging space to locate the distal tip of the corewire of the ultrasonic catheter that is vibrating at the tracking frequency; and indicate a location of the distal tip in the ultrasound image displayed on the display screen.


    PNG
    media_image2.png
    536
    528
    media_image2.png
    Greyscale

Fig. 3 of Tsubuku

However, Richter modified by Tsubuku does not explicitly teach the imaging control circuit configured to respond to the notification by executing program instructions to: initiate a search in the ultrasound imaging space to locate the distal tip of the corewire of the ultrasonic catheter that is vibrating at the tracking frequency; and indicate a location of the distal tip in the ultrasound image displayed on the display screen.
In an analogous ultrasonic catheter field of endeavor, Baba teaches initiate a search in the ultrasound imaging space to locate the distal tip of the corewire of the ultrasonic catheter that is vibrating at the tracking frequency, Column 10 Lines 10-15 (“using transducer groups Naj arbitrarily selected by the transducer group selection unit 10 from among the transducers two-dimensionally arranged in the ultrasonic probe 3, relative position coordinates (xo, yo, zo) of the catheter tip part with respect to the transducer groups Naj are detected.”); and indicate a location of the distal tip in the ultrasound image displayed on the display screen, Column 14 Lines 53-59 (“The display unit 13 superimposes the position information (marker) showing the catheter tip part, generated based on the above-described position coordinates (x, y, z) on three-dimensional image data generated in real time by the image data generation unit 5, and displays display data generated with adding ancillary information such as object information, on the display unit 13”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Baba because this drastically improves the accuracy and safety in an examination or treatment when the tip is inserted into a blood vessel, as taught by Baba in Column 1 Lines 35-37.
Regarding Claim 2, the modified system of Richter teaches all limitations of Claim 1, as discussed above. Furthermore, the modified system of Richter teaches wherein the ultrasound imaging space, [0036] (“3-dimensional images 66”), is represented by 3D imaging data, [0036] (“the signals--in particular from the therapeutic tip, occlusion, vessel walls and surrounding tissues--can be detected by the one or more receivers 70 and may be differentially processed into 3-dimensional images 66”), and the ultrasound image is a 2D ultrasound image, [0022] (“The images may be 3-dimensional), where it is interpreted that the ultrasound image of Richter may be 2D or 3D, as providing only a 2D ultrasound is considered a disadvantage, as taught by Richter in [0006] (“These methods have the disadvantage of only providing a two-dimensional image”), or a 3D ultrasound image, [0036] (“3-dimensional images 66”).
Regarding Claim 3, the modified system of Richter teaches all limitations of Claim 1, as discussed above. Furthermore, Tsubuku teaches wherein a time ratio of the ultrasonic work frequency, [0065] (“first amplitude U1”), to the tracking frequency, [0065] (“In the second ultrasonic output mode, […] the treatment section 17 vibrates with a fixed second amplitude U2 smaller than first amplitude U1.”), is in a range of 80:20 to 95:5, [0065] (“A ratio of the second amplitude U2 to the first amplitude U1 is, e.g., 20% to 80%.”) and shown in Fig. 11, re-produced below, where amplitude is dependent on time.

    PNG
    media_image3.png
    218
    371
    media_image3.png
    Greyscale

Fig. 11 of Tsubuku

Regarding Claim 4, the modified system of Richter teaches all limitations of Claim 1, as discussed above. Furthermore, Richter teaches wherein following a predetermined duration of the tracking frequency, [0028] (“The oscillation will occur at a frequency dependent on pulse time, preferably 10-50 msec.”), the generator control circuit executes program instructions to switch back to the ultrasonic work frequency, [0025] (“the power source 50 is a combined sonic and ultrasonic power source such that optimization can be made separately for occlusion penetration frequencies and imaging frequencies”).
Regarding Claim 9, the modified system of Richter teaches all limitations of Claim 1, as discussed above. Furthermore, Tsubuku teaches wherein the tracking frequency is lower than the ultrasonic work frequency, [0086] (“the ultrasonic probe 9 (the treatment section 17) vibrates at a second resonance frequency F2 smaller than the first resonance frequency F1 in the second ultrasonic output mode.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tsubuku because this is useful in operations in which the tracking is needed for a device at a deeper depth. 
Regarding Claim 11, Richter teaches a method, [0002] (“method for the guided penetration of a chronic total occlusion”), for tracking a medical ultrasonic object Abstract (“An apparatus […] for guided penetration of a chronic total occlusion in a blood vessel”), using an ultrasound imaging system, [0020] (“Preferably, the detection system is an ultrasound-based imaging system”) having an ultrasound imaging probe, [0024] (“one or more receivers 70”), and a display screen, [0024] (“an image screen 65”), 
However, Richter does not explicitly teach notifying the ultrasound imaging system of a change from the ultrasonic work frequency to the tracking frequency; initiating a search by the ultrasound imaging system to search in the ultrasound imaging space to locate the medical ultrasonic object that is vibrating at the tracking frequency; and indicating a location of the medical ultrasonic object in the ultrasound image displayed on the display screen.
In an analogous ultrasonic treatment field of endeavor, Tsubuku teaches a method, [0006] (“configured to perform a treatment by use of the transmitted ultrasonic vibration”), comprising: a notifying, [0073] (“the notifying section 53 notifies that the output state of the vibration”), the ultrasound imaging system, [0043] (“an ultrasonic control section 58”), of a change from the ultrasonic work frequency to the tracking frequency, [0073] (“the notifying section 59 notifies that the output state of the vibration generating electric power P from the electric power source 26 has been switched from the first ultrasonic output mode to the second ultrasonic output mode (a step S105).”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Richter and Tsubuku because this allows an operator to recognize that a switching in frequency has been carried out, as taught by Tsubuku in [0073].

In an analogous ultrasonic catheter field of endeavor, Baba teaches initiate a search by the ultrasound imaging system in the ultrasound imaging space to locate the medical ultrasonic object that is vibrating at the tracking frequency, Column 10 Lines 10-15 (“using transducer groups Naj arbitrarily selected by the transducer group selection unit 10 from among the transducers two-dimensionally arranged in the ultrasonic probe 3, relative position coordinates (xo, yo, zo) of the catheter tip part with respect to the transducer groups Naj are detected.”); and indicating a location of the medical ultrasonic object in the ultrasound image displayed on the display screen, Column 14 Lines 53-59 (“The display unit 13 superimposes the position information (marker) showing the catheter tip part, generated based on the above-described position coordinates (x, y, z) on three-dimensional image data generated in real time by the image data generation unit 5, and displays display data generated with adding ancillary information such as object information, on the display unit 13”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Baba because this drastically improves the accuracy and safety in an examination or treatment when the tip is inserted into a blood vessel, as taught by Baba in Column 1 Lines 35-37.
Regarding Claim 10, the modified system of Richter teaches all limitations of Claim 1, as discussed above. However, the modified system of Richter does not explicitly teach to indicate the location of the distal tip in the ultrasound image displayed on the display screen comprises the imaging control circuit executing program instructions to highlight a portion of the ultrasound image displayed on the display screen that corresponds to the distal tip of the corewire of the ultrasonic catheter.

It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Baba because this makes the catheter tip visually clear to the operator, which ensures efficiency of the treatment or procedure.
Regarding Claim 12, the modified method of Richter teaches all limitations of Claim 11, as discussed above. Furthermore, Richter teaches wherein the medical ultrasonic object is a distal tip, [0024] (“a therapeutic tip 31 at its distal end 92”), of a corewire, [0024] (“a guide wire 30”) carried by an ultrasonic catheter, [0029] (“The electrical conducting wires 51, 52 extend the entire length of the catheter 20 past its proximal end 81. In FIG. 1, said electrical conducting wires 51 (not shown) are connected to the power source 50.”).
Regarding Claim 13, the modified method of Richter teaches all limitations of Claim 11, as discussed above. Furthermore, the modified method of Richter teaches wherein the ultrasound imaging may be 3-dimensional), where it is interpreted that the ultrasound image of Richter may be 2D or 3D, as providing only a 2D ultrasound is considered a disadvantage, as taught by Richter in [0006] (“These methods have the disadvantage of only providing a two-dimensional image”), or a 3D ultrasound image, [0036] (“3-dimensional images 66”). 
Regarding Claim 14, the modified method of Richter teaches all limitations of Claim 11, as discussed above. Furthermore, Tsubuku teaches wherein a time ratio of the ultrasonic work frequency, [0065] (“first amplitude U1”), to the tracking frequency, [0065] (“In the second ultrasonic output mode, […] the treatment section 17 vibrates with a fixed second amplitude U2 smaller than first amplitude U1.”), is in a range of 80:20 to 95:5, [0065] (“A ratio of the second amplitude U2 to the first amplitude U1 is, e.g., 20% to 80%.”) and shown in Fig. 11, re-produced above, where amplitude is dependent on time.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tsubuku because this allows the operator to recognize that device will spend a longer amount of time operating at the ultrasonic work frequency than the tracking frequency, where greater understanding of the device may lead to more efficient treatment.
Regarding Claim 15, the modified method of Richter teaches all limitations of Claim 11, as discussed above. Furthermore, Richter teaches wherein following a predetermined duration of the tracking frequency, [0028] (“The oscillation will occur at a frequency dependent on pulse time, preferably 10-50 msec.”), the method comprising switching back to the ultrasonic work frequency, .

Claims 5, 6, 8, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Richter, Tsubuku, and Baba, as applied to Claims 1 and 11 above, and further in view of Lockhart (US 20080139971).
Regarding Claim 5, the modified system of Richter teaches all limitations of Claim 1, as discussed above. However, the modified system of Richter does not explicitly teach wherein the generator control circuit executes program instructions to switch between the ultrasonic work frequency and the tracking frequency at a switching frequency of about one Hz to about 1000 Hz.
In an analogous ultrasonic vascular occlusion treatment field of endeavor, Lockhart teaches a vascular occlusion treatment system, [0002] (“the ultrasound medical device can be used to treat an occluded region of a blood vessel in a subject by disposing a portion of the ultrasound medical device within the occluded region of the blood vessel and then vibrating the ultrasound medical device at an ultrasonic frequency to ablate the occluded region of the blood vessel.”), wherein a generator control circuit, [0066] (“power supply 112”), executes program instructions to switch, [0070] (“switching power supplies”), between the ultrasonic work frequency and the tracking frequency at a switching frequency of about one Hz to about 1000 Hz, [0073] (“ultrasound probe 110 is vibrated at a pulse repetition frequency of about one Hz to about 1000 Hz.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lockhart because this allows the probe to resonate at a frequency to clear the occluded region while also resonate at a frequency to be tracked, so that the procedure remains efficient.
Regarding Claim 6, the modified system of Richter teaches all limitations of Claim 1, as discussed above. It would be obvious to one of ordinary skill to have the generator control circuit execute program instructions to repeat the claimed actions because, as Richter teaches, the vibrating catheter must be repeatedly stopped and started in advancement in order to ensure the occlusion is cleared efficiently and without any damage to the surrounding tissue, as in [0044] (“repeating steps a (i) and (ii) a plurality of times until said guide wire has substantially recanalized the said obstruction.”). It is interpreted that an operator using the device of Richter must constantly refer to the ultrasound image of the therapeutic tip, from which it is further interpreted that the tip must switch between producing a vibration that clears the occlusion and a vibration that allows for the tip to be imaged by the receivers.
Furthermore, Tsubuku teaches the act of switching to the tracking frequency, sending the notification, (“the notifying section 59 notifies that the output state of the vibration generating electric power P from the electric power source 26 has been switched from the first ultrasonic output mode to the second ultrasonic output mode (a step S105).”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tsubuku because this allows an operator to recognize that a switching in frequency has been carried out, as taught by Tsubuku in [0073].
However, the modified system of Richter does not explicitly teach switching back to the ultrasonic work frequency at a repetition of about one Hz to about 1000 Hz.
In an analogous ultrasonic vascular occlusion treatment field of endeavor, Lockhart teaches a vascular occlusion treatment system, [0002] (“the ultrasound medical device can be used to treat an occluded region of a blood vessel in a subject by disposing a portion of the ultrasound medical device within the occluded region of the blood vessel and then vibrating the ultrasound medical device at an ultrasonic frequency to ablate the occluded region of the blood vessel.”), wherein a generator control circuit, [0066] (“power supply 112”), executes program instructions to switch, [0070] (“switching power 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lockhart because this allows the probe to resonate at a frequency to clear the occluded region while also resonate at a frequency to be tracked, so that the procedure remains efficient.
Regarding Claim 8, the modified system of Richter teaches all limitations of Claim 1, as discussed above. Furthermore, Richter teaches wherein the tracking frequency is higher, [0025] (“imaging frequencies (ultrasonic)”), than the ultrasonic work frequency, [0025] (“occlusion penetration frequencies (sonic)”).
Regarding Claim 16, the modified method of Richter teaches all limitations of Claim 11, as discussed above. However, the modified method of Richter does not explicitly teach wherein the act of alternatingly vibrating comprises switching between the ultrasonic work frequency and the tracking frequency at a switching frequency of about one Hz to about 1000 Hz.
In an analogous ultrasonic vascular occlusion treatment field of endeavor, Lockhart teaches a method for tracking a medical ultrasonic object, [0051] (“the method further includes detecting vibrational energy with an ultrasound device disposed outside of the subject.”), wherein the act of alternatingly vibrating comprises switching, [0070] (“switching power supplies”), between the ultrasonic work frequency and the tracking frequency at a switching frequency of about one Hz to about 1000 Hz, [0073] (“ultrasound probe 110 is vibrated at a pulse repetition frequency of about one Hz to about 1000 Hz.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lockhart because this allows the probe to resonate at a frequency to 
Regarding Claim 17, the modified method of Richter teaches all limitations of Claim 11, as discussed above. It would be obvious to one of ordinary skill to repeat the claimed actions because, as Richter teaches, the vibrating catheter must be repeatedly stopped and started in advancement in order to ensure the occlusion is cleared efficiently and without any damage to the surrounding tissue, as in [0044] (“repeating steps a (i) and (ii) a plurality of times until said guide wire has substantially recanalized the said obstruction.”). It is interpreted that an operator using the device of Richter must constantly refer to the ultrasound image of the therapeutic tip, from which it is further interpreted that the tip must switch between producing a vibration that clears the occlusion and a vibration that allows for the tip to be imaged by the receivers.
Furthermore, Tsubuku teaches the act of switching to the tracking frequency and notifying, (“the notifying section 59 notifies that the output state of the vibration generating electric power P from the electric power source 26 has been switched from the first ultrasonic output mode to the second ultrasonic output mode (a step S105).”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tsubuku because this allows an operator to recognize that a switching in frequency has been carried out, as taught by Tsubuku in [0073].
However, the modified system of Richter does not explicitly teach switching back to the ultrasonic work frequency at a repetition of about one Hz to about 1000 Hz.
In an analogous ultrasonic vascular occlusion treatment field of endeavor, Lockhart teaches a method for tracking a medical ultrasonic object, [0051] (“the method further includes detecting vibrational energy with an ultrasound device disposed outside of the subject.”), wherein switching, [0070] (“switching power supplies”), back to the ultrasonic work frequency at a switching frequency of 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lockhart because this allows the probe to resonate at a frequency to clear the occluded region while also resonate at a frequency to be tracked, so that the procedure remains efficient.
Regarding Claim 19, the modified method of Richter teaches all limitations of Claim 11, as discussed above. Furthermore, the modified method of Richter teaches wherein the tracking frequency is higher, [0025] (“imaging frequencies (ultrasonic)”), than the ultrasonic work frequency, [0025] (“occlusion penetration frequencies (sonic)”).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richter, Tsubuku, and Baba, as applied to Claims 1 and 11 above, respectively, and further in view of Pansky (US 20090292204).
Regarding Claim 7, the modified system of Richter teaches all limitations of Claim 1, as discussed above. However, the modified system of Richter does not explicitly teach wherein the tracking frequency effects a vibrational velocity of the distal tip of the ultrasonic catheter in a range of about one centimeter per second to about 500 centimeters per second.
In an analogous vascular occlusion treatment field of endeavor, Pansky teaches a vascular occlusion treatment system, [0012] (“the apparatus may be used with an endovascular catheter, on a guide wire or other probe used for re-vascularization of arteries or other vascular therapeutic purposes”), wherein the tracking frequency, [0020] (“first frequency”), effects a vibrational velocity of the distal tip, [0025] (“The vibratory transducer is capable of causing a vibratable element, e.g., a vibratable tip, more particularly a vibratable therapeutic tip, to vibrate at said plurality of vibration 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Pansky as the specific vibrational velocity enhances the visibility of both the interventional medical device and the region to be treated, as taught by Pansky in the Abstract.
Regarding Claim 18, the modified method of Richter teaches all limitations of Claim 11, as discussed above. However, the modified method of Richter does not explicitly teach wherein the tracking frequency effects a vibrational velocity of the distal tip of the ultrasonic catheter in a range of about one centimeter per second to about 500 centimeters per second.
In an analogous vascular occlusion treatment field of endeavor, Pansky teaches a method for tracking a medical ultrasonic object, Abstract (“A […] method […] comprising an imaging tool for imaging an interventional device and its target organ”), wherein the tracking frequency, [0020] (“first frequency”), effects a vibrational velocity of the distal tip, [0025] (“The vibratory transducer is capable of causing a vibratable element, e.g., a vibratable tip, more particularly a vibratable therapeutic tip, to vibrate at said plurality of vibration frequencies”) of the ultrasonic catheter, [0021] (“the apparatus of the invention is an endovascular catheter”), in a range of about one centimeter per second to about 500 centimeters per second, [0020] (“the low frequency vibration provides a vibration speed of about 1-200 cm/s for Doppler detection.”), where the vibrational speed range of Pansky overlaps with the claimed range of 1-500 cm/s.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Pansky as the specific vibrational velocity enhances the visibility of both the interventional medical device and the region to be treated, as taught by Pansky in the Abstract.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Tsubuku and Duhay (US 20100305432), and Herscher (US 20120095461).
Regarding Claim 32, Richter teaches a vascular occlusion treatment system, Abstract (“An apparatus […] for guided penetration of a chronic total occlusion in a blood vessel”), comprising: 
a) an ultrasound imaging system, [0020] (“Preferably, the detection system is an ultrasound-based imaging system”), having an imaging control circuit, [0024] (“a controller 60”), communicatively coupled to each of an ultrasound imaging probe, [0024] (“one or more receivers 70”), and a display screen, [0024] (“an image screen 65”), the ultrasound imaging system configured to generate an ultrasound image for display on the display screen from ultrasound imaging data collected from an ultrasound imaging space, [0025] (“the controller 60 […] processes signals that may be captured by the receivers 70 into a real-time 3-dimensional image on the image screen 65.”); and 
b) an ultrasonic vibration system, as shown in Fig. 1, re-produced and annotated by examiner below, having an ultrasonic generator, [0025] (“power source 50”), operatively coupled to an ultrasonic catheter, [0029] (“The electrical conducting wires 51, 52 extend the entire length of the catheter 20 past its proximal end 81. In FIG. 1, said electrical conducting wires 51 (not shown) are connected to the power source 50.”), the ultrasonic catheter having a corewire, [0024] (“a guide wire 30”), with a distal portion having a distal tip, [0024] (“a therapeutic tip 31 at its distal end 92”), the ultrasonic generator having a generator control circuit configured to alternatingly switch between an output power level for treatment and an output power level for image tracking, [0025] (“the power source 50 is a combined sonic and ultrasonic power source such that optimization can be made separately for occlusion penetration frequencies and imaging frequencies”), the generator control circuit being communicatively coupled to the imaging control circuit, [0025] (“the controller 60 interfaces with the power source 50”) and shown in Fig. 9, re-produced above. 

In an analogous ultrasonic treatment field of endeavor, Tsubuku teaches a treatment system, [0026] (“an ultrasonic treatment apparatus 1”), comprising: a generator control circuit, [0073] (“notifying section 53”), configured to execute program instructions to send a notification, [0073] (“the notifying section 53 notifies that the output state of the vibration”), to the imaging control circuit, [0043] (“an ultrasonic control section 58”), when the generator control circuit has switched from the treatment power level to the image tracking power level, [0073] (“the notifying section 59 notifies that the output state of the vibration generating electric power P from the electric power source 26 has been switched from the first ultrasonic output mode to the second ultrasonic output mode (a step S105).”); and the imaging control circuit configured to respond to the notification by executing program instructions, [0045] (“The notifying section 59 is electrically connected to the control section 51.”) and shown in Fig. 3, re-produced above, where the control section 51 includes ultrasonic control section 58, and it is interpreted that the electrical connection transmits signals, or program instructions.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Richter and Tsubuku because this allows an operator to recognize that a switching in frequency has been carried out, as taught by Tsubuku in [0073].
However, Richter modified by Tsubuku does not explicitly teach switching the output power level while maintaining the same ultrasonic frequency, the imaging control circuit configured to respond 
In an analogous ultrasonic in vivo medical device field of endeavor, Duhay teaches initiate a search in the ultrasound imaging space to locate the distal tip of the corewire of the ultrasonic catheter that is vibrating at the tracking frequency, [0021] (“The selected B-mode slice is determined based on the Doppler data indicating movement of an object which is above a predefined threshold value”) and [0024] (“A vibration module 313 is affixed near the distal end of the needle 307. Using an ultrasound scanner (either 2D or 3D) in Doppler mode, placement of the anchor 305 and neo-chord 303 are facilitated by providing visual guidance in the Doppler mode images.”); and indicate a location of the distal tip in the ultrasound image displayed on the display screen, [0024] (“the Doppler mode of the ultrasound scanner may be color-adjusted so that the local maximum, i.e., that portion of the image representing the tip 315 of the needle 307, appears as a different color as compared to the shaft of the needle 307.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Duhay because this allows a clear visualization of the tip to the operator, thus allowing for a more accurate procedure, as the operator does not have to second guess where the tip is located in the image.
However, Duhay does not explicitly teach switching the output power level while maintaining the same ultrasonic frequency. 
In an analogous ultrasonic treatment field of endeavor, Herscher teaches a vascular occlusion treatment system, [0004] (“the invention provides an energy generating and control apparatus […] during catheter-based treatment for luminal diseases, particularly for atherosclerotic plaque”), comprising: a generator control circuit, [0050] (“control apparatus may include internal circuitry 400”), 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Herscher because this allows an operator to continue to operate the device and complete the treatment at hand, while still being able to visually see or track the device under the ultrasound imaging system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793